Case 1:20-cv-21927-RKA Document 9 Entered on FLSD Docket 08/21/2020 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                     Miami Division


                                Civil Action No. 1:20-cv-21927-RKA




  YVETTE J. HARRELL,                                               )
         Plaintiff,                                                )
 vs.                                                               )
                                                                   )
 CITY OF OPA-LOCKA, a municipal Florida corporation    )
                                                       )
       Defendants.                                     )
 _____________________________________________________ )


        PLAINTIFFS’ MOTION FOR LEAVE TO AMEND COMPLAINT OR FOR
           EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS


         Pursuant to Federal Rule of Civil Procedure 15 and Local Rule 3.01, Plaintiff Yvette J.

 Harrell, moves for leave to amend her complaint or alternatively for an extension of time to

 respond to Defendant, City of Opa-Locka, motion to Dismiss of 20 days from the Court’s Order.

 In support of this motion, Plaintiff states:


 I.      INTRODUCTION


                 There are legitimate reasons to grant leave to amend under Federal Rule of Civil

 Procedure 15(a), which provides that leave to amend “shall be freely given when justice so

 requires.” Fed.R.Civ.P. 15(a). The Supreme Court has emphasized that “this mandate is to be

 heeded.” Foman v. Davis, 371 U.S. 178, 182 (1962). As such, a court may deny leave to amend a



                                                                                               1
Case 1:20-cv-21927-RKA Document 9 Entered on FLSD Docket 08/21/2020 Page 2 of 4




 pleading only when: (1) the amendment would be prejudicial to the opposing party, (2) there is

 bad faith or undue delay on the part of the moving party, or (3) the amendment would be futile.

 Taylor v Fla. State Fair Auth., 875 F. Supp. 812, 814 (M.D. Fla 1995) (granting motion for leave

 to amend). As outlined below, Plaintiff’s Motion to Leave to Amend should be granted.


        The reasons for Plaintiff’s request present no bad faith or undue delay, nor would granting

 leave prejudice the Defendant. In facts, Plaintiff’s requests promote efficiency so that the Court

 can analyze mor developed pleadings. There is currently no case management order in place, and

 thus, the deadline for final amendments of pleadings of the filing of dispositive motions has

 occurred. See Smith v. Sch Bd. of Orange County. 487 F.3d 1361, 1366-67 (11th Cir. 2007)

 (denying motion for leave and recognizing that when party seeks leave to amend after deadline for

 amendments in scheduling order, a party must show good cause). A final reason for this request,

 is Plaintiff’s attorney was stricken with covid19 and just recently was cleared to return to work

 after being quarantined for the last 4 weeks.


 II.    CONCLUSION


        For the foregoing reasons, the Court should grant Plaintiff’s Motion for Leave to Amend

 her Complaint and Deny Defendant’s motion to dismiss as moot. Alternatively, Plaintiff requests

 20 days from the date of the Court’s order to file their response to the motion to dismiss.


                                   Local Rule 3.01 Certification


        Pursuant to Local Rule 3.01, counsel for Plaintiff state that they attempted to confer with

 the counsel for the Defendant via email, but the Defendant’s email bounced back as undeliverable.

 Plaintiff is unaware if Defendant will oppose this Motion to Amend. As of the date of this filing,



                                                                                                 2
Case 1:20-cv-21927-RKA Document 9 Entered on FLSD Docket 08/21/2020 Page 3 of 4




 Plaintiff was unable to circulate a draft of the final proposed amended complaint for Defendant’s

 review ahead of this filing.




                                 CERTIFICATION OF SERVICE


                 I HEREBY CERTIFY on August 21, 2020, I electronically filed the forgoing

 Plaintiff’s Motion to Amend or in the alternatively motion for an extension to respond to motion

 to dismiss with the Clerk of the Southern District of Florida using the CM/ECF system which will

 send notice to all counsel listed on the service list.




                                                 Respectfully Submitted,

                                                 /s/ARNOLD S GAINES
                                                 Arnold S. Gaines, Esquire
                                                 Florida bar No. 0670928
                                                 Gaines & Nolan
                                                 2100 SE Hillmoor Drive, Suite 106
                                                 Port St. Lucie, FL 34952
                                                 (772) 200-4600 Telephone
                                                 (772) 200-4575 Facsimile
                                                 asg@asgaineslaw.com
                                                 asg@gainesnolan.com
                                                 Attorneys for Plaintiff




                                                                                                3
Case 1:20-cv-21927-RKA Document 9 Entered on FLSD Docket 08/21/2020 Page 4 of 4




                                                                            4
